Citation Nr: 1603079	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether the Veteran's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected pension benefits for the 2011 pension year.

4.  Entitlement to special monthly pension based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for special monthly pension based on the need for regular aid and attendance or at the housebound rate is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.

3.  The Veteran has a spouse and no dependent children.

5.  For the 2011 pension year, the Veteran's countable annualized income, taking into account a deduction for unreimbursed medical expenses, was $17,830.05 and therefore it exceeded the maximum allowable pension rate of $15,493.00 for non-service connected pension benefits for a claimant with a spouse and no dependent children.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The Veteran's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected pension benefits for the 2011 pension year.  38 U.S.C.A. §§ 1503, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272, 3.274 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The Veteran asserts entitlement to service connection for bilateral hearing loss and tinnitus.  He maintains, in substance, that they were caused by his exposure to small arms fire and artillery fire as an infantryman while on active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as sensor neural hearing loss.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The record shows the Veteran being diagnosed with bilateral hearing loss as defined by VA as well as tinnitus.  See VA treatment records dated in October 2008 and August 2011; VA examination dated in September 2012.  In addition, the Board finds the Veteran's lay statements regarding sustaining acoustic trauma from small and artillery fire during his military service in the Army is sufficient proof of the injury because it is consistent with the nature of his military service because his occupational specialty was infantryman.  See Davidson.  Therefore, the remaining question for the Board to consider is whether his current bilateral hearing loss and tinnitus are due to his military service.

In this regard, the Board finds that the January 2013 opinion from Nanette A. Ortiz Valentin, M.D., that they were caused by his exposure to small arm fire and heavy weapon noise while on active duty equally as probative as the September 2012 VA examiner's opinion that they were not due to his military service.  Therefore, the evidence, both positive and negative, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that his current bilateral hearing loss and tinnitus were caused by his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110. 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015).

The Non Service Connection Pension Claim

Duty to Assist

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the Court held that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to this non-service connected pension claim.  As explained below, there is no dispute as to the facts.  Although the Veteran reported four amounts as being insurance claimed as deductible medical expenses in a May 2012 form, only one of the amounts is a medical expense, as shown by a tax form submitted by the Veteran.  Nevertheless, even including these other amounts as deductible expenses, the Veteran's income is still excessive; thus, the outcome of the appeal is not changed, and there are essentially no disputed facts.  This appeal is being denied due to the Veteran's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the Veteran's appeal is not subject to the provisions of the VCAA.  

Moreover, to the extent that any facts may be in dispute, the Veteran has been notified of the requirements to establish entitlement to improved pension benefits several times, he has submitted pertinent income and expense evidence, and he and his representative have made arguments in support of his claim.  The Veteran has been afforded adequate opportunity to participate in the adjudication, and no prejudice has been alleged due to any possible defects.  No further notice or assistance is required to satisfy due process concerns.

The Merits of the Claim

The Veteran is seeking entitlement to non-service connected pension benefits for the 2011 pension year.  Specifically, the Veteran is claiming that he meets the income criteria for non-service connected pension benefits because of his and his wife's limited fix income and his extensive medical expenses.  

i.  The Laws and Regulations

The Board notes that basic entitlement for non-service connected disability pension benefits exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  

Moreover, the maximum rate for improved pension is reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's dependent children.  38 C.F.R. § 3.23(d)(4).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  Fractions of dollars will be disregarded in computing income.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272, nor is the SSA income of a spouse.  Such are therefore included as countable income.  

However, medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  There are other listed exclusions that are not pertinent to this case.

ii.  The Analysis

Initially, the Board notes that the RO limited its adjudication to whether the Veteran is entitled to non-service connected pension benefits for the 2011 pension year.  Therefore, the Board will likewise limit its adjudication.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to dependents, the Veteran in his September 2012 VA 21-686c, Declaration of Status of Dependents, notified VA that he had a spouse and no dependent children.  

Effective December 1, 2009, through November 30, 2011, the MAPR for a Veteran with a spouse and no dependent children was $15,493.  See 38 C.F.R. § 3.23(a)(5).  The applicable MAPR increased to $16,051, effective December 1, 2011.  Id.  The MAPR is published in Appendix B of VA Adjudication Procedure Manual (M21-1), Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

As to the Veteran and his wife's income for the 2011 pension year, the claimant's annual pension retirement income was $15,028, and he also received three bonus payments totalling $800.00 in that year.  See December 2011 pay stub.  The Veteran's wife's annual SSA income in 2011 was $3,261.  See December 2011 SSA form.  Therefore, the Veteran's total household annual income for the 2011 pension year was $19,089.  

As to the Veteran and his wife's medical expenses for the 2011 pension year, the appellant filed with VA a number of medical bills from various hospitals and doctors which, when added together, show that he incurred $216 in VA copays, although it appears that only $48 of that amount was actually paid in 2011, as required to be excludable from income.  The Veteran also had $2,332 in health insurance premium deductions from his pension benefits from his ex-employer as medical expenses for this year.  In a May 2012 form, the Veteran reported three additional amounts of "insurance" that he believed should be deducted - $84, $72, and $24.  The Veteran's description and his 2011 paystub, however, show that these amounts were not for medical insurance but, instead, were for other types of deductions that are not excludable.  Additionally, the record shows that the Veteran's wife's supplementary medical insurance (SMI) (Medicare Part B) premium amount was $885 annually.  See December 2011 SSA form.  

In order to give the Veteran the largest possible benefit of the doubt for the purpose of deciding this claim, the Board will consider all of the amounts reported by the Veteran as expenses, although this would not be strictly proper.  See 38 U.S.C.A. § 5107; see also 38 C.F.R. §§ 3.271, 3.272.  Accordingly, considering all of the reported amounts, the Veteran had $3,613 in annual medical expenses for the 2011 pension year.  (In contrast, if the non-medical insurance amounts are excluded, the medical expenses would be $3,433; if the copays that are not shown to have been paid in 2011 are also excluded, the medical expense amount would be $3,265.)

Taking into account the 5% deduction at the MAPR for a Veteran with a spouse and no dependent children, $774 (5% of $15,493.00 which is the MAPR effective December 1, 2009, through November 30, 2009) which is subtracted from the highest total medical expenses, this results in a deductible medical expense of $2,839 ($3,613 less $774) for the 2011 pension year.  The threshold for a medical expense deduction increased to $802, effective December 1, 2011, due to an increase in the MAPR itself to $16,051; however, the Board will use the lower threshold of $774 because it is allow for a higher exclusion and is more favorable.

Therefore, the Veteran's annual household countable income for the 2011 pension year was $16,250 ($19,089 in annual income less $2,839 in deductible medical expenses, using the highest possible expense amounts in order to give the Veteran the benefit of the doubt). 

The MAPR for VA non-service connected pension benefits for a Veteran with a spouse and no dependent children, effective from December 1, 2009, through November 30, 2011, was $15,493.00; and the MAPR effective as of December 1, 2011, was $16,051.  Thus, the Veteran's countable income of $16,250 for the 2011 pension year exceeded the pertinent MAPRs, and his claim must be denied.  

While the Board can certainly empathize with any financial difficulty the Veteran is experiencing, he is not entitled to payment of VA non-service connected pension benefits for the 2011 pension year because his countable income exceeds the legal limit.  Although recognizing the Veteran's honorable service and his dire need for additional money, the Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c).  In this case, the law passed by Congress specifically prohibits the payment of VA non-service connected death pension benefits when the appellant's income exceeds certain levels.  The Court has held that, where the law and not the evidence are dispositive, the claim should be denied due to the lack of entitlement under the law.  Because the Veteran's annual family countable income exceeds the statutory limits for the 2011 pension year, he is not legally entitled to payment of VA non-service connected pension benefits, regardless of his honorable service or his need for these monies.  Therefore, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The Veteran's annual family countable income is excessive for the purposes of establishing eligibility for nonservice-connected pension benefits for the 2011 pension year and his appeal is denied.
REMAND

As to the claim for special monthly pension based on the need for regular aid and attendance or at the housebound rate, the record contains conflicting opinions as to the Veteran's overall health.  See, e.g., January 2013 opinion from Dr. Ortiz; but see VA treatment records dated in January 2014 and August 2014.  Therefore, the Board finds that a remand is required to obtain a needed medical opinion as to whether he requires aid and attendance to perform routine activities of daily living or whether he is substantially confined to his dwelling and immediate premises due to disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claim with credible lay statements as well as obtain and associate with the claims file any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-June 2014 treatment records from the San Juan VA Medical Center.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his current medical problems as they relate to needing aid and attendance to perform routine activities of daily living and being substantially confined to his dwelling and immediate premises.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination.  The claims file should be reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to provide an opinion as to (1) whether the Veteran requires aid and attendance to perform routine activities of daily living and (2) whether he is substantially confined to his dwelling and immediate premises due to disability.

In providing the requested opinions, the examiner is advised that the routine activities of daily living are basic self-care tasks which include such things as the ability to dress or undress one's self, to keep one's self ordinarily clean and presentable, ability to feed one's self, the ability to attend to the needs of nature, and the ability to protect one's self from the hazards or dangers incident to his daily environment.

In providing the requested opinions, the examiner should discuss the January 2013 opinion from Dr. Ortiz.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, adjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the most recent statement of the case.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


